11TH COURT OF APPEALS
                               EASTLAND, TEXAS
                                  JUDGMENT

In re WTG Fuels, Inc.,                    * Original Mandamus Proceeding

No. 11-19-00390-CV                        * January 13, 2020

                                          * Memorandum Opinion by Stretcher, J.
                                            (Panel consists of: Bailey, C.J.,
                                            Stretcher, J., and Wright, S.C.J.,
                                            sitting by assignment)
                                            (Willson, J., not participating)

      This court has considered Relator’s petition for writ of mandamus and
concludes that the petition for writ of mandamus should be denied in part and
conditionally granted in part. Therefore, in accordance with this court’s opinion,
we deny WTG Fuels, Inc.’s petition for writ of mandamus as to the October 9, 2019
order in which the Honorable Rodney W. Satterwhite granted the motion to strike
the designation of Robert D. Hayter, Nancy Hayter, and Joe Robert Hayter as
potentially responsible third parties. We conditionally grant WTG’s petition for
writ of mandamus as to the October 9, 2019 order in which Judge Satterwhite
ordered that Plaintiffs John Schmidt, Robert Graves, and Weston Brandes could
conduct net worth discovery against WTG. A writ of mandamus will issue only if
Judge Satterwhite does not vacate that order by January 22, 2020.